Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,161,036. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding pending claim 1, Claim 1 of US 11,161,036 discloses the claimed invention and additional limitation of the first profile generated by a gaming program responsive to program processing the gaming stimulations and performance factors of a first gamer utilizing the device to play the gaming program. Claim 1 of US 11,161,036 is more specific than pending claim 1 and therefore anticipated claim 1.
Pending claims 2-7 are taught by claims 2 of US 11,161,036.
Pending claims 8-20 are taught by claims 8-20 of US 11,161,036.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Evans (US 2005/0225530) discloses a device (computer 20 in Fig. 1), comprising: 
a memory storing computer instructions (220 in Fig. 1); and 
a processing system (21 in Fig. 1) including a processor coupled to the memory, wherein the processing system, responsive to executing the computer instructions, performs operations, the operations comprising:
obtaining a first stimulus signal associated with a utilization of the device to play a gaming program, wherein the first stimulus signal indicates a first manipulation of an input function of the device during operation of the gaming program (Obtain a first input of a primary input device mapped to a game input function; paragraph 55.) in a first gaming venue state (A game venue states may be a game genre or different situation or context within a game; paragraphs 13, 46 48.); 
identifying a first substitute stimulation associated with the input function (input of “control-semantic” correlation using a different input device; or user mapping or modifying a mapping of inputs, paragraphs 46-52, 55-56. For example, a substitute stimulation or an input from an input device is associated/mapped to an input function/game semantic as illustrated in Figs. 3-5); 
detecting a transition of the gaming program from the first gaming venue state to a second gaming venue state (Changing genre or phases/context in a game. For example, a game may start out in a driving game genre and later switch to a first-person fighter genre; paragraphs 13, 46, 48.);
determining an association of the input function with a second substitute stimulation based on the second gaming venue state (Determine a second control-semantic or a second mapping of input for the second game genre, or phase; paragraphs 46-52, 55-56.);
obtaining a second stimulus signal indicating a second manipulation of the input function of the device during operation of the gaming program in the second gaming venue state (provide input for the second game genre; paragraphs 46-52, 55-56.).
Sakaguchi (US 2002/0098885) discloses a system in which a plurality of players play a game (paragraph 42). Each of the players’ gaming apparatus are connected to a game server (paragraph 47). As the player operated the game controller, the player’s input information is transmitted to the server so that the game server can update position data of the player character (paragraph 48).
However, Evans and Sakaguchi fails to teach receiving at the device from a server a first profile of a first gamer, the first profile being generated based on hardware statistics including gaming stimulations, substitute stimulations, gaming action results generated by a gaming program.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASSON H YOO/           Primary Examiner, Art Unit 3715